DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 -15 are pending.
Claims 1 – 15 are rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 9, 10, 11, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (Science, 2019, pp. 1514 – 1517).
Yang discloses a process in which butadiene is converted into a diester, an alkoxycarbonyl product, at a reaction temperature of 120°C and wherein the process includes:
- Pd(TFA)2
- a ligand of formula (I) (L1)
- an alcohol (n-BuOH or MeOH) in a quantity four times the diene
-CO
-Toluene
-PTSA
(pp. 1515, or 4, left col. 1st full para.; far right col. & Fig. 2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Science, 2019, pp. 1514 – 1517).
The rejected claims cover, inter alia, a process comprising steps of: a) initially charging a diene; b) adding a ligand of formula (I); c) adding a compound containing Pd; d) adding an alcohol, wherein the alcohol is added in an amount at least twice that of the diene, based on the molar ratio; e) adding an organic solvent that is not an alcohol, wherein the proportion by volume of the solvent, based on the sum of the volumes of the alcohol and solvent, is in the range from 50% by volume to 99.9% by volume; f) feeding in CO; g) heating the reaction mixture from steps a) to f}, with conversion of the diene into a diester.
Dependent claims 2 – 7 further limit the ligand of formula (I).  Dependent claims 8, 9, 10, 11, 12, 14 and 15 further limit the other reactants. Specifically, dependent clam 8 discloses that the Pd-containing compound could be bis(dibenzylideneacetone)palladium (Pd(0) bis(dibenzylideneacetone) [Pd(dba)2] )   Dependent claim 13 further limits the process.
However, Yang discloses, ligands l1, 4 and l5,  which encompass formula (I) of claim 1.  Further, Yang discloses a process in which butadiene is converted into a diester, an alkoxycarbonyl product, at a reaction temperature of 120°C and wherein the process includes:
- Pd(TFA)2
- a ligand of formula (I) (L1)
- an alcohol (n-BuOH or MeOH) in a quantity four times the diene
-CO
-Toluene
-PTSA
(pp. 1515, or 4, left col. 1st full para.; far right col. & Fig. 2).  
The difference between the instantly claimed invention and Yang is that in the top reaction, as shown in Fig. 2, one of the processing steps can included a mixture of two different palladium catalyst, L5 (Pd of claim 5) and Pd(0) bis(dibenzylideneacetone) [Pd(dba)2]. (center column ln 8 – 9).
However, the process as claimed does not provide any technical differences between the process of Yang.  As such, In the absence of a specific technical effect related to the above differences, the object of the present application is to provide an alternative process for alkoxycarbonylation.  Further, A ligand having two phosphine groups in alkoxycarbonylation is well known in the art and the compounds of formula (I) are merely a novel structural variation of such known compounds. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to use one or a mixture of the ligands having two phosphine groups, that where well known to have use as catalyst in alkoxycarbonylation, as suggested by Yang.   
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art at  the time the invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622